     Case: 1:21-cv-00790 Document #: 6 Filed: 03/23/21 Page 1 of 1 PageID #:27

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Jeffrey Hinks, et al.
                                        Plaintiff,
v.                                                        Case No.: 1:21−cv−00790
                                                          Honorable John J. Tharp Jr.
Viking Acquisitions, LLC, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 23, 2021:


        MINUTE entry before the Honorable John J. Tharp, Jr:The plaintiffs' request for
entry of default pursuant to FRCP 55(a) [5] against defendants Viking Acquisitions, LLC
and Jerry Verhagen is granted. Upon receipt of a motion for default judgment, the Court
will set a date for prove−up and entry of default judgment. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
